     Case 2:21-cv-00013-DPM-ERE Document 79 Filed 08/19/21 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

CHRISTOPHER BUCHANAN
ADC #176655                                                  PLAINTIFF

v.                     No. 2:21-cv-13-DPM-ERE

BOBBY MAYE, Sheriff, St. Francis
County; JONNIE JONES, Jail
Administrator, St. Francis County;
LARRY JONES, Assistant Jail
Administrator, St. Francis County;
MARTY WATLINGTON, Officer;
AUSTIN WILSON, Officer; GORDON
QUINN SIDERS; and DARRELL ELKIN,
Doctor                                                  DEFENDANTS

                                 ORDER
     On de novo review, the Court adopts Magistrate Judge Ervin’s
partial recommendation, Doc. 47, and overrules Buchanan’s objections,
Doc. 53. FED. R. CIV. P. 72(b)(3). The proposed amendments fail to state
a plausible claim for relief. Buchanan’s motion to amend his complaint
is therefore denied as futile. Doc. 42.
     So Ordered.
                                  ___________________________
                                  D.P. Marshall Jr.
                                  United States District Judge

                                  19 Augut 2021
